Title: From James Madison to Jonathan Dayton, [17] March 1812
From: Madison, James
To: Dayton, Jonathan


March [17] 1812
In the latter end of the year 1808, & Spring of 1809, two anonymous letters were addressed, one to the then Secy. of State, the other to the P. of the U. S. They related to a projected severance of the Union, brought to the knowledge of the writer, which was to be undertaken in case of a rupture with G. B. under the managemt. of men of high standing; but was obviated for the time by the accomodation settled with Mr. Erskine. The writer justly estimating the importance of bringing to pub: view the guilty associates, signified his intention to resume his disclosures, shd. a future occasion call for them; and to give such evidences of their machinations as wd. be conclusive. Such an occasion is formed by existing circumstances. The British designs agst our Union, have been happily dectected [sic] & exposed: But no evidence is produced, having like effect as to domestic plotters; who in the event of war, may be expected to avail themselves of that advantage, in seizing any favorable moment for renewing their suspended machinations. As the motives to the communications & purposes alluded to are doubtless unchanged & as the want of name & dates to the letters conveying them, is supplied by the handwriting, & post marks, this note may recall the subject to the writer, at a moment singularly critical. A Come. of investigation, under the title of Come. of For. relations, having been appd. by the H. of Reps. any name & proofs, or the sources of them may be either pointed out to that body, or otherwise made known as may be thought proper.
